On Application for. Rmi-iearing.
Fisnnjgr, J.
In the brief for rehearing counsel say:
“ This honorable court in dismissing the appeal herein seems to have understood that the city admits the facts as recited by the court.
*703“ In this the court is under an erroneous impression.
“ So far from admitting, the city denies them and ask’s an opportunity of disproving them.
“The Oity of New Orleans denies that it has passed any ordinance whereby the treasurer of the city is authorized to accept $350 in settlement of the tax due by the Metropolitan Bank, sued for herein. The Oity of New Orleans denies that the treasurer of said city has received payment of said tax.”
In their original brief, on which the case was submitted for decision, the same counsel said, as part of their statement of facts:
“ The city passed the ordinance in evidence (if it be considered by the court) authorizing the city treasurer to accept $350, in settlement of the whole claim, and the treasurer accepted same.”
Rehearing refused.